Citation Nr: 0715355	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-13 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, denying the 
veteran's claim of entitlement to a total disability rating 
for compensation, due to individual unemployability (TDIU).

According to the evidence on file, in May 2007 a Motion To 
Advance On The Docket (AOD) was granted by the Board, due to 
good or sufficient cause shown, in accordance with the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD) evaluated at 70 percent, 
right eye traumatic cataract evaluated at 30 percent, 
tinnitus evaluated at 10 percent, and hearing loss evaluated 
as noncompensable.  The combined evaluation is 80 percent.

2.  The veteran's service-connected disabilities, alone, do 
not render him unemployable considering his educational and 
occupational background.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

The notice provided in an October 2004 letter and April 2005 
statement of the case (SOC) fulfills the provisions of 
38 U.S.C.A. § 5103(a).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) include a duty to explain how an effective 
date is assigned.  The Court held that upon receipt of a 
claim 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  


In the present appeal, the veteran was provided with 
various forms of notice, to include that cited above, 
which notified him of what type of information and 
evidence was needed to substantiate his claim.  Notably, 
he was not provided with notice of the type of evidence 
necessary to establish an effective date.  While one may 
presume prejudice any time VA errs in its duties to 
notify and assist a veteran with the development of a 
claim, here there is no prejudice in the lack of notice 
regarding effective dates.  Simply put because the 
preponderance of the evidence is against the appellant's 
claim for TDIU benefits, any questions as to the 
appropriate effective date to be assigned are moot.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
 While VA failed to follow that sequence as it pertains to 
the instant claim, any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Of course, 
an error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the above-cited documents 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations which provide pertinent medical 
evidence sufficient to adjudicate the instant claim.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  See ATD Corp., 159 F.3d at 549.

The claim for TDIU

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 
 If there is only one service-connected disability, it must 
be rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b). 
 Finally, the service-connected disabilities must be so 
severe as to produce unemployability, in and of themselves, 
without regard to unemployability attributable to age of the 
veteran or to other disabilities for which service connection 
has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU 
may not be assigned if unemployability is a product of 
advanced age, or of other nonservice-connected disabilities, 
rather than a result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19.

Here, the veteran is service connected for PTSD evaluated as 
70 percent disabling, right eye traumatic cataract evaluated 
as 30 percent disabling, tinnitus evaluated as 10 percent 
disabling, and hearing loss evaluated as noncompensable.  The 
combined evaluation is 80 percent.  See March 2005 RO rating 
decision.  Thus, the schedular criteria of 38 C.F.R. 
§ 4.16(a) are satisfied.  

The question thus presented by the veteran's appeal is 
whether he is unemployable by reason of his service-connected 
disabilities, considering his educational and occupational 
background.  As indicated as part of his August 2004 
application for TDIU (see VA Form 21-8940), the veteran 
reported having a high school GED [general education degree] 
diploma, and reported last working in 1990 as a track 
foreman.  He also reported that he was retired.  The record 
does not document the presence of functional limitations 
imposed by the veteran's service-connected disabilities, 
which would preclude the performance of substantially gainful 
employment.

In this regard, the Board acknowledges that the appellant has 
problems with his PTSD, such as intrusive memories of combat 
experiences, trouble sleeping, poor concentration, depressed 
mood, and occasional suicidal ideation.  See November 2004 VA 
PTSD examination report.  However, these symptoms are 
reflected in the current 70 percent rating.  The PhD who 
examined the veteran in November 2004 supplied an addendum 
report in February 2005.  She opined that, while some 
symptoms had worsened since the veteran was afforded a VA 
PTSD examination in April 2004, they did not produce a 
significantly greater level of impairment.  She added that 
based on my examination "I did not think his PTSD symptoms 
caused him to be completely unemployable."  

As also indicated during a November 2004 VA eye examination, 
the examiner commented that the veteran's service-connected 
right eye traumatic cataract "would not impact on the 
veteran's physical and sedentary employment."  

After carefully reviewing the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Accordingly, a 
total disability rating based upon individual unemployability 
due to service-connected disability under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


